486 S.E.2d 710 (1997)
226 Ga. App. 486
HALL
v.
STATE of Georgia.
No. A97A0732.
Court of Appeals of Georgia.
May 15, 1997.
Peter D. Johnson, Augusta, for appellant.
Daniel Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
POPE, Presiding Judge.
Suspecting Rodriquez Hall of drug activity, an Augusta police officer stopped him to ask questions. Hall voluntarily pulled from his pocket a bundle of cash totaling $3,800, which he told the officer he had earned "gambling in Hyde Park, throwing dice." Pursuant to OCGA § 16-12-32, the officer seized the money as contraband derived from gambling but did not charge Hall with any offense. After a bench trial, the trial court declared the money forfeited. Hall appeals, arguing that the evidence is insufficient to support the forfeiture because his "confession" to the source of the money was uncorroborated.
We find Hall's argument without merit and the evidence sufficient. Although an uncorroborated confession will not support a criminal conviction, OCGA § 24-3-53, a forfeiture action is a civil proceeding. See Murphy v. State, 267 Ga. 120, 121, 475 S.E.2d 907 (1996). The State, as plaintiff, was required to prove its case by a preponderance of the evidence rather than by the higher burden of proof applicable to criminal cases. Griffin v. State of Ga., 211 Ga.App. 750(2), 440 S.E.2d 483 (1994). In a civil case, an out-of-court confession is an admission against interest, and its introduction into evidence makes out a prima facie case for the plaintiff. See Clark v. Toms, 181 Ga.App. 557, 353 S.E.2d 54 (1987); Edwards v. Bullard, 131 Ga.App. 34, 37(3), 205 S.E.2d 115 (1974). Here, Hall's statement constituted an admission that the $3,800 was "derived from" gambling and was subject to forfeiture. See OCGA § 16-12-32(b). With the State's prima facie case complete, the trial court was authorized to find in the State's favor and declare these funds forfeited. See Rabern v. State of Ga., 221 Ga.App. 874, 877-878(3), 473 S.E.2d 547 (1996).
Judgment affirmed.
JOHNSON and BLACKBURN, JJ., concur.